                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LANARD GRAHAM, JR.,
WENONA GRAHAM, and
LANARD GRAHAM, SR.,
individuals,                              Honorable Judith E Levy
                                          CASE NO. 19-10804
          Plaintiffs,
v.

GLEN SHILLING, an individual,
TIM BEARDEN, an individual,
MARK BRAY, an individual, and,
DETROIT COUNTRY DAY SCHOOL, a
Michigan corporation,
jointly and severally,
,

          Defendants.
____________________________________________________________/

Nicole L. Thompson (P64786)
DETROIT LEGAL SERVICES, PLLC
Attorneys for Plaintiff
16861 Greydale Ave.
Detroit, MI 48219
(517) 614-2194
Thomps74@hotmail.com
Scott L. Mandel
FOSTER, SMITH, COLLINS, & SMITH, P.C.
Attorneys for Defendants
313 S. Washington Square
Lansing, MI 48933
(517) 371-8185
smandel@fosterswift.com
____________________________________________________________/


                                   1
      ORDER REGARDING DISCOVERY OF STUDENT RECORDS

      The parties, through their respective counsel, participated in a conference

call with the Court on December 5, 2019, concerning discovery issues. The Court

requested an Order reflecting the Court’s decision regarding Defendant’s

production of student records during the call.

      This Order amends and supplements this Court’s July 12, 2019 and

September 9, 2019 Stipulated Protective Order Regarding Non-Party Student

Education Records.

      IT IS ORDERED:

      The records of students at Defendant Detroit Country Day School requested

in discovery in this matter are not subject to the Family Educational Rights and

Privacy Act of 1974, 20 U.S.C. §1232g ("FERPA"), and shall be produced to

Plaintiff with student identifying information of name, address and date of birth

redacted.

Date: December 11, 2019                       s/Judith E. Levy
                                              United States District Judge




                                          2
Dated: December 10, 2019           By:    /s/Nicole L. Thompson
                                          Nicole L. Thompson (P64786)
                                          DETROIT LEGAL SERVICES, PLLC
                                          Attorneys for Plaintiffs
                                          16861 Greydale Avenue
                                          Detroit, MI 48219
                                          (313) 673-5472
                                          Thomps74@hotmail.com

Acknowledging the Order Reflects the Judge’s Decision in the December 5, 2019
Status Conference:

Dated: December 10, 2019           By:    _/s/Scott L. Mandel
                                          Scott L. Mandel (P33453)
                                          FOSTER SWIFT COLLINS & SMITH, PC
                                          313 S. Washington Square
                                          Lansing, MI 48933
                                          (517) 371-8185
                                          smandel@fosterswift.com




                                      3
